Appeal from an amended order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered August 14, 2006. The amended order granted those parts of the motion of defendant Gary W. Rogers for summary judgment dismissing the complaint against him and for partial summary judgment on liability on his counterclaim.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Scudder, P.J., Gorski, Centra and Peradotto, JJ. [See 13 Misc 3d 1222(A), 2006 NY Slip Op 51949(U) (2006).]